DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/18/2022 is acknowledged.
Claims 1, 4, and 7 are amended.
Claims 2, 3, and 5 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Response to Amendments
Amendments filed on 1/29/2021 are entered for prosecution. Claims 1, 4, 6, and 7 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale (Reg. No.: 62,618) on 4/22/2022.

	The application has been amended as follows:
	In the claim:
	
1. (Currently Amended): A communication system comprising: 
a communication terminal device; and 
a plurality of base stations configured to perform radio communication with the communication terminal device, wherein 
the plurality of base stations include a master base station and a secondary base station configuring dual connectivity with respect to the communication terminal device, and 
when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and the secondary base station, the master base station acquires latest SCG configuration, wherein 
the communication terminal notifies the master base station of the latest SCG configuration by transmitting a difference between 

4. (Currently Amended): A base station, comprising at least one processor, configured to perform radio communication with a communication terminal device, 
wherein the base station operates as a master base station of dual connectivity with respect to the communication terminal device, and 
when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and a secondary base station of the dual connectivity, the base station acquires latest SCG configuration, 
wherein the communication terminal notifies the master base station of the latest SCG configuration by transmitting a difference between a SCG configuration directly notified to the communication terminal from the secondary base station and a SCG configuration previously performed for the communication terminal by the master base station.

Allowable Subject Matter
Claims 1, 4, 6, and 7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 and 7 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… wherein the communication terminal notifies the master base station of the latest SCG configuration by transmitting a difference between a SCG configuration directly notified to the communication terminal from the secondary base station and a SCG configuration previously performed for the communication terminal by the master base station.” and in combination with other limitations recited in claim 1.
Claims 4 and 7 recite similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claims 4 and 7, respectively.
Claim 6 is also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages during an interview with Sameer Gokhale (Reg. No.: 62,618) on 4/22/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471